Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    	Applicant’s election filed on 06/20/2022 without traverse of Group I without traverse, claims 1-4 has been entered and examined.

Information Disclosure Statement
3.    	The information disclosure statement (IDS) submitted on 08/18/2021,  02/17/2022 has been considered by the examiner. The submission is in compliance with the provisions of 37CFR 1.97.
Drawings
4.    The drawings were received on 12/21/2020. These drawing are acceptable.

Claim Objections 
5.	Claims 2 and 3 are objected to because of the following informalities: 
Dependent claims 2 recites 

    PNG
    media_image1.png
    84
    714
    media_image1.png
    Greyscale


 And claim 3 recites

    PNG
    media_image2.png
    396
    777
    media_image2.png
    Greyscale



The different parameters i.e.,
    PNG
    media_image3.png
    33
    55
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    29
    263
    media_image4.png
    Greyscale
 in the above equation is not defined in the claims.
Similarly, different parameters in clam 3

    PNG
    media_image2.png
    396
    777
    media_image2.png
    Greyscale

Are not defined.
The parameters should be fully defined so that one skilled in the art can quickly ascertain the meaning of the applicant's invention.
Appropriate correction is required.

Allowable subject matter
6.	Claims 2 and 3  would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The Applicants independent claim 2 comprises a particular combination elements which is neither taught nor suggested by prior arts. 
The prior art 3GPP TSG-RAN WG1 Meeting #84bis R1-162777 Busan, Korea, 11-15 April, 2016, in page 2, proposal 4: in case of uplink MU-MIMO configurations in LTE. A set of 30 base sequences in case of length 12 and length 24 are specified explicitly to be used as UL DMRS for the cases that 1 or 2 PRBs are allocated to a UE. The base sequence used by a particular cell is obtained by either taking the modulus of the cell ID with 30, or broadcast as part of cell information. Additionally, a cyclic shift is applied afterwards to allow a sufficiently low inter-cell interference over a wide area. 
An LTE base sequence is given by
            
                
                    
                        r
                    
                    ~
                
                
                    
                        n
                    
                
                =
                
                    
                        e
                    
                    
                        j
                        φ
                        
                            
                                n
                            
                        
                        π
                        /
                        4
                    
                
                ,
                 
                n
                =
                0
                ,
                 
                1
                ,
                 
                …
                ,
                 
                
                    
                        M
                    
                    
                        s
                        c
                    
                    
                        R
                        S
                    
                
                -
                1
                ,
            
        
where             
                
                    
                        M
                    
                    
                        s
                        c
                    
                    
                        R
                        S
                    
                
            
         is the number of subcarriers that              
                
                    
                        r
                    
                    ~
                
                
                    
                        n
                    
                
            
         is mapped, and the values of φ(n) are given in Table 5.5.1.2-1 and Table 5.5.1.2-2 in [5].

The prior art 3GPP TSG-RAN WG1#86bis	R1- 1609850 Lisbon, Portugal, 10-14 October, 2016 discloses in page 1, section. 2.1, discloses, in the new DMRS sequences of length greater than 36 will be introduced for scheduling 7 or more odd number of RBs when IFDMA with RPF=2 is configured.  It remains to be decided whether 1RB/3RB/5RB should be supported for RPF=2.  From a scheduling restriction point of view, it seems more important to support 1/3/5 RBs than to support odd number of RBs greater than 5RBs.  From a UE transmit power requirement point of view, it is more important to be able to support scheduling 1RB/3RBs/5RBs
The desired criteria for LTE UL DMRS are, e.g., low cubic metric (CM), cross-correlations properties as well as complexity issues, should also be considered in the design of the new DMRS sequences of lengths 6, 18 and 30. For computer generated (CG) sequences, such as the ones for 1RB and 2RB in LTE Rel-8, QPSK sequences are desirable due to low storage and less computational complexity.  For UEs scheduled with 1RB/3RBs/5RBs, they are more likely cell edge UEs transmitting at close to their maximum power. Therefore, maintain low cubic metric seems to be more important in this case.  Thus given similar cross correlations, a low cubic metric should be given higher priority.  
However the combination of prior arts does not discloses for dependent claims 2 and 3 

    PNG
    media_image1.png
    84
    714
    media_image1.png
    Greyscale

Therefore, claims 2, 3 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (US Pub: 20140211736 A1) hereinafter Noh and in view of Suzuki et al (Us Pub: 20140247799 A1) hereinafter Suzuki  and further in view of Sun et al.  (US Pub: 20100227565 A1) hereinafter Sun
As to claim 1. Noh teaches a method in a wireless device for transmitting demodulation reference signals (DMRS) over one, three or five resource blocks (RBs) with interleaved 5Frequency Division Multiple Access (IFDMA) in a wireless network wherein Single Carrier Frequency Division Multiple Access (SC-OFDMA) is deployed in an uplink, the method comprising:  ([0036] [0094][0098] Fig. 8, a method of UL DMRS in SC-OFDMA in IFDMA)
receiving, from the network node, an indication of using IFDMA for DMRS transmission; [0097] [0098] base station may allocate different OCCs respectively, that is indicated by the OCC index, to UL DMRS sequence that have a different length, and each OCC index is configured independently and explicitly transmitted, OCC index corresponding to each UL DMRS sequence  be dynamically signaled through the PDCCH, UL DRMRS transmitted in IFDMA)
No does not explicitly teach 10determining a set of base sequences, the set of base sequences comprising thirty quadrature phase shift keying, QPSK, sequences of length 6, 18 or 30;  deriving a demodulation reference signal sequence from the set of base sequences;  time multiplexing the demodulation reference signal sequence in single 15carrier-orthogonal frequency division multiplexing, SC-OFDM, symbols; and 
transmitting, by a wireless device, the multiplexed signal to the wireless network node.
Suzuki teaches determining a set of base sequences, ([0141] [0147] mobile station apparatus 1 determine either one of the sequence group number u and the base sequence  number v by using the UE-specific parameters)
deriving a demodulation reference signal sequence from the set of base sequences;  ([0121] [0126]  base sequence r'.u,v(n) is divided into a plurality of groups. u is a sequence group number and v is a base sequence number in each of the groups;  where a plurality of DMRS  sequences are generated from the same sequence group number and base sequence number, have the same length)
time multiplexing the demodulation reference signal sequence in single 15carrier-orthogonal frequency division multiplexing, SC-OFDM, symbols; ([0114]  a uplink reference signal is time-multiplexed with a PUCCH or a PUSCH,  a DMRS to be time-multiplexed with a PUSCH is arranged in the 4th and 11th SC-FDMA symbols in a subframe)
and transmitting, by a wireless device, the multiplexed signal to the wireless network node. ([0117] mobile station apparatus 1 time-multiplexes and transmits a PUSCH and a DMRS sequence for the PUSCH)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Noh with the teaching of Suzuki because Suzuki teaches that assigning different base sequences for DMRSs  would provide a mobile station apparatus, a base station apparatus, a wireless communication method, and an integrated circuit that enable a mobile station apparatus to generate a base sequence efficiently.(Suzuki [0009] [0010])
The combination of Noh and Suzuki does not teach the set of base sequences comprising thirty quadrature phase shift keying, QPSK, sequences of length 6, 18 or 30;  
Sun teaches the set of base sequences comprising thirty quadrature phase shift keying, QPSK, sequences of length 6, 18 or 30;  ([0039] [0042] 30 symbol QPSK with base sequences length of 60)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Sun with the teaching of Noh and Suzuki because Sun teaches that utilizing  fast feedback channel 122 with link adaptation and with event-driven transmission would enhance the transmission efficiency with a reduced overhead. (Sun [0019] Fig. 1)

As to claim 4 the combination of Noh, Suzuki and Sun specifically Suzuki teaches wherein the deriving of the demodulation reference signal sequence from the set of base sequences includes decimating the set of base sequences comprises applying a cyclic shift to the base sequences and an 5orthogonal cover code.  ([0129] where a plurality of DMRS sequences made orthogonal to each other using different OCCs are generated from the same sequence group number and base sequence number, have the same length, and are transmitted in the same band, it is preferable that different cyclic shifts be used for the plurality of DMRS sequences)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Noh with the teaching of Suzuki because Suzuki teaches that assigning different base sequences for DMRSs  would provide a mobile station apparatus, a base station apparatus, a wireless communication method, and an integrated circuit that enable a mobile station apparatus to generate a base sequence efficiently.(Suzuki [0009] [0010])
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413